Opinion issued March 31, 2006






 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00223-CR
____________

IN RE CLIFFORD JAMES GUYNES, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator requests that this Court compel respondent  to enter a nunc pro tunc
order for credit for jail time served.  Relator contends that he is entitled to jail time
credit that he demanded from respondent and that respondent refused.
               We deny the petition for writ of mandamus.  We first observe that the
granting of credit for jail time has historically been accomplished by post-conviction
writ of habeas corpus.  See Tex. Code Crim. P. Ann. art. 11.07 (Vernon Supp. 2005);
Ex parte Dunn, 976 S.W.2d 208 (Tex. Crim. App. 1998).
                Additionally, relator’s petition does not meet the requirements of the Texas
Rules of Appellate Procedure.  The petition does not certify that a copy was served
on respondent.  See Tex. R. App. P. 9.5, 52.3(j).
               The petition for writ of mandamus is therefore denied.
               It is so ORDERED.
PER CURIAM

Panel consists of Justices Nuchia, Keyes, and Hanks.